Citation Nr: 0837299	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In May 2008, the RO granted a rating of 70 
percent, effective December 9, 2003, the date of receipt of 
the claim.  

In April 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Under the General Rating Formula for Mental Disorders, PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; but does not produce 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.




CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post adjudication, 
content-complying VCAA notice by letters, dated in March 2004 
and September 2007.  Where, as here, service connection has 
been granted and initial rating has been assigned, the claim 
of service connection have been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating.  Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran a VA 
examinations in April 2004 and in May 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

A VA progress note shows that in December 2003, the veteran's 
PTSD symptoms included poor sleep, anger and intrusive 
recollections of Vietnam.  

On VA examination in April 2004, the examiner noted the 
veteran's PTSD symptoms described by the veteran or observed 
during the interview included nightmares, intrusive thoughts, 
irritability, survivor guilt, poor memory and concentration, 
hypervigilance, fear of emotional intimacy and social 
isolation.  For the past 16 years, the veteran has worked as 
a bartender at the Phoenix Airport.  In regard to social and 
leisure activities, the veteran played golf with a few 
friends.  

On mental status evaluation, the veteran was fully oriented 
to person, place and time.  His mood was anxious, speech was 
generally normal and eye contact was poor.  Judgment, memory 
and concentration were impaired.  The veteran denied suicidal 
and homicidal ideation.  His GAF score was 40.

VA progress notes from 2004 to 2005 show that the veteran was 
attending PTSD therapy classes.  His GAF score was 38 and he 
was attending school.  

On VA examination in May 2008, the veteran was clean-shaven 
and neatly dressed.  He complained of flashbacks, arousal 
symptoms, irritability on the job, hypervigilance, sleep 
disturbances, avoidance and social isolation.  The veteran 
denied suicidal and homicidal ideation.  The veteran reported 
that he continued to work in the bar industry and did not 
have difficulties getting along with people because he is 
left alone.  

On mental status evaluation, his mood was depressed, memory 
was good, concentration and attention were within normal 
limits.  Judgment and abstract thinking was appropriate and 
he was oriented in all aspects.  There were no delusions or 
hallucinations.  The veteran denied suicidal or homicidal 
ideation.  His GAF score was 40, which the examiner related 
to the veteran's inability to maintain relationships as well 
as his constricted and depressed affect.  

Analysis 

Post-traumatic stress disorder is rated 70 percent under the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, the 
criteria for the next higher rating, 100 percent, are total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 31 and 40 contemplates some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 100 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 100 percent rating, that determines the 
rating.  

The record shows that the veteran's PTSD symptomatology has 
included nightmares; intrusive thoughts; flashbacks; 
irritability; impaired memory, judgment and concentration; 
hypervigilance; fear of emotional intimacy; social isolation; 
and anxious mood.  

Nevertheless, the veteran has maintained employment at the 
same job for 20 years.  And although he has difficulty with 
socializing, this has not lead to any adverse job action.  He 
also has been pursing a course of study through VA's 
vocational rehabilitation program.  During the appeal period, 
the GAF score was in the range of 38 to 40.

As for the veteran's mental status, the veteran has been 
described as neat in appearance.  His speech was appropriate 
and he was oriented.  He was not at risk for suicide or for 
aggressive behavior.

Reconciling the various reports into a consistent disability 
picture, the clinical findings do not more nearly approximate 
or equate to the criteria for a 100 percent rating under the 
General Rating Formula for Mental Disorders at any time 
during the appeal, as the criteria for a 100 percent, that is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed under the General Rating Formula for 
Mental Disorders in Diagnostic Code 9411, such nightmares, 
flashbacks, intrusive thoughts, sleep disturbance, 
hypervigilance, irritability, survivor guilt, avoidance 
behavior, social isolation, depression, and anger, the 
symptoms do not more nearly approximate or equate to total 
occupational and social impairment.  

As for the GAF score, in the range of 31 to 40, such a GAF 
score represents some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, which does not more nearly approximate or equate to 
total occupational and social impairment.

Taking into account all the evidence and for the above 
reasons, the Board finds that there is a preponderance of the 
evidence against the claim for an initial rating higher than 
70 percent for PTSD, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of disability is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.




ORDER

An initial rating higher than 70 percent for PTSD is denied.  



____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


